DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/27/2021 has been entered. Claims 1, 3, 6-13, 20, and 22-25 remain pending in the application. Claims 2, 4-5, 14-19, and 21 have been cancelled. Applicant’s amendment to the Claims have overcome each and every claim objection and 35 USC 101 rejection previously set forth in the Non-Final Office Action mailed 08/05/2021.

Claim Objections
As noted above the claim objections previously set forth have been overcome by amendment to the claims. However, new claim objections that result from the amendment to the claims are now presented.
Claims 3, 7, 9-10, 12-13, 20, and 23-24 are objected to because of the following informalities:
Claim 3, line 1: “wherein the prior parameter values” should be corrected to “wherein the prior process control parameter values”.
Claim 3, line 2: “respectively parameter values” should be corrected to “respectively process control
Claim 7, line 3: “first group of the prior parameter values” should be corrected to “first group of the prior process control parameter values”.
Claim 7, line 4: “second group of the prior parameter values” should be corrected to “second group of the prior process control parameter values”.
Claim 9, line 1: “wherein the prior parameter values” should be corrected to “wherein the prior process control parameter values”.
Claim 10, line 1: “the one or more parameter values” should be corrected to “the one or more process control parameter values”.
Claim 12, line 2: “the one or more parameter values” should be corrected to “the one or more process control parameter values”.
Claim 13, line 2: “the selected one or more parameter values” should be corrected to “the selected one or more process control parameter values”.
Claim 20, line 19: “generated predictive data; and” should be corrected to “generated predictive data; 
Claim 23, line 26: “product characteristics;” should be corrected to “product characteristics; and”.
Claim 24, line 3: “the one or more parameter values” should be corrected to ”the one or more process control parameter values”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
As noted above the 35 USC 101 rejection previously set forth has been overcome by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9-13, 20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al. (Frazier, Peter I., and Jialei Wang. "Bayesian optimization for materials design." Information science for materials discovery and design. Springer, Cham, 2016. 45-75.) in view of Saib et al. (US 20170075225 A1) and Vanli et al. (Vanli, O. Arda, Chuck Zhang, and Ben Wang. "An adaptive Bayesian method for semiconductor manufacturing process control with small experimental data sets." IEEE transactions on semiconductor manufacturing 24.3 (2011): 418-431.).

Regarding Claim 1. (Currently amended) Frazier teaches:
A method used in making a product (See Page 1, Introduction: Materials design and discovery.), wherein a characteristic of the product (See Page 1, Introduction: measure of quality.) is at least in part determined by values of process control parameters used in making the product (See Page 1, Introduction: design parameters of a material and its properties.), the method including the steps of: 
(a) applying a machine-based learning process executed by a processor to prior result data (See Page 1, Introduction; Page 2, Bayesian Optimization; and Page 16, Software: Bayesian optimization. we could let x = (x(1),…,x(d) be the temperatures used in some annealing schedule.), the application of the transfer learning process resulting in the generation of predictive data of the product characteristic data based on the process control parameter (See Page 2, Bayesian Optimization; and Page 3: Gaussian Process Regression: Build a predictive model for the function f based on observations of previous materials designs. We wish to predict the value of f at a single candidate point x*.), wherein the prior result data includes prior process control parameter values for making the product and one or more prior product characteristics corresponding to the prior process control parameter values (See Page 1, Introduction and Page 3, Gaussian Process regression: Previous experimental results. n, if we wish to predict the value of f at a single candidate point x∗, it is sufficient to consider our unknowns to be the values of f at the previously evaluated points, x1, . . . , xn, and the new point x∗ at which we wish to predict.);
(See Page 2, Bayesian Optimization; Page 11, Choosing where to sample; and Page 12: Then use this predictive model to recommend a materials design that would be most valuable to test next. Then recommend sampling at the point with the largest expected improvement.); 
	Frazier is silent as to the language of:
applying a machine-based transfer learning process executed by a processor to prior result data, the application of the transfer learning process resulting in the generation of predictive data of the product characteristic data based on the process control parameter,
wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics with a second group of the prior process control parameter values and the corresponding prior product characteristics, the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior process control parameter values and the prior product characteristics; and
(c) making or simulating the making of the whole or a part of the product by a product manufacturing apparatus using the selected one or more process control parameter values input to an automatic controller providing an output to control the product manufacturing apparatus.
Nevertheless Saib teaches:
(See Abstract, Fig. 2, Fig. 3, Fig. 4, para[0005] – para[0006]: implementing a single differential model, which allows a process to mimic the other.), the application of the transfer learning process resulting in the generation of predictive data of the product characteristic data based on the process control parameter (See Fig. 2, Fig. 3, Fig. 4, para[0006], para[0031], para[0052], and para[0057]: an output vector comprising at least an output variable, said output vector defining corrections to be applied to at least a feature of a second process for manufacturing a semiconductor integrated circuit. The method of the invention directly generates the corrections to be applied to the geometry of the input layout to produce the target layout.),
wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics (See Fig. 2, Fig. 3, Fig. 4, and para[0006]: a first series of values of an input vector for a first process for manufacturing the same semiconductor integrated circuit at a first plurality of points of a first layout.) with a second group of the prior process control parameter values and the corresponding prior product characteristics (See para[0006]: a second series of values of the at least a component of the input vector for the second process at one of the same first plurality of points on the first layout and a second plurality of points on a second layout; determining values of a state vector comprising at least a state variable, said state vector representative of a state of differences between the first and the second series of values of the input vector.), the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior process (See para[0003] – para[0004] and para[0029]: two processes.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier applying a machine-based transfer learning process executed by a processor to prior result data, the application of the transfer learning process resulting in the generation of predictive data of the product characteristic data based on the process control parameter, wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics with a second group of the prior process control parameter values and the corresponding prior product characteristics, the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior process control parameter values and the prior product characteristics such as that of Saib. Frazier and Saib are analogous to the instant application, because all of the references are directed to the same field of endeavor. Saib teaches, “The invention alleviates the burden and the computing workload by implementing a single differential model, which allows a process to mimic the other, therefore reducing the calibration and correction effort.” (See para[0005]). One of ordinary skill would have been motivated to modify Frazier, because using a transfer learning process would help to decrease computation workload and reduce calibration and correction effort, as recognized by Saib.
Saib is silent as to the language of:
(c) making or simulating the making of the whole or a part of the product by a product manufacturing apparatus using the selected one or more process control parameter values 
Nevertheless, Vanli teaches:
(c) simulating the making of the whole or a part of the product by a product manufacturing apparatus (See Page 429: Computations are performed on an Intel Core 2 Due processor.) using the selected one or more process control parameter values input to an automatic controller providing an output to control the product manufacturing apparatus (See Figure 2; Figure 3; Figure 4; and  Pages 422-423: After each part is produced and process response and inputs are measured the optimal setting of the next experiment is determined by using the closed-form control law (12). The process is simulated for a total of N = 10 parts.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier by making or simulating the making of the whole or a part of the product by a product manufacturing apparatus using the selected one or more process control parameter values input to an automatic controller providing an output to control the product manufacturing apparatus such as that of Vanli. Frazier and Vanli are analogous to the instant application, because all of the references are directed to the same field of endeavor. Vanli teaches, “The effectiveness of the approach is illustrated with a simulation example” (See Abstract). One of ordinary skill would have been motivated to modify Frazier, because simulating the making of the product would help to demonstrate the effectiveness of an approach without the cost of experimentation, as recognized by Vanli.

Regarding claim 3. (Currently Amended) Frazier teaches:

wherein the prior parameter values and the corresponding prior product characteristics includes respectively parameter values and corresponding product characteristics derived from prior executions of the method for making the product (See Page 2: Observations of previous materials designs.).

Regarding Claim 6. (Currently Amended) Frazier teaches:
The method of claim 1, 
wherein the predictive data includes predictive parameter values for making the product and one or more corresponding predictive product characteristics (See Page 3: Gaussian Process Regression; Page 12, Expected Improvement: We wish to predict the value of f at a single candidate point x*. The best value observed will be f*.).
Frazier is silent as to the language of:
wherein the predictive parameter values and the corresponding predictive product characteristics are generated by the transfer learning process based on the prior parameter values and the corresponding prior product characteristics.
Nevertheless Saib teaches:
wherein the predictive parameter values and the corresponding predictive product characteristics are generated by the transfer learning process based on the prior parameter values and the corresponding prior product characteristics (See Fig. 2 – Fig. 4, and para[0006]: a first series of values of an input vector for a first process for manufacturing the same semiconductor integrated circuit at a first plurality of points of a first layout. obtaining a second series of values of the at least a component of the input vector for the second process at one of the same first plurality of points on the first layout and a second plurality of points on a second layout.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier wherein the predictive parameter values and the corresponding predictive product characteristics are generated by the transfer learning process based on the prior parameter values and the corresponding prior product characteristics such as that of Saib. Frazier and Saib are analogous to the instant application, because all of the references are directed to the same field of endeavor. Saib teaches, “The invention alleviates the burden and the computing workload by implementing a single differential model, which allows a process to mimic the other, therefore reducing the calibration and correction effort.” (See para[0005]). One of ordinary skill would have been motivated to modify Frazier, because using a transfer learning process would help to decrease computation workload and reduce calibration and correctio effort, as recognized by Saib.

Regarding Claim 7. (Previously presented) Frazier is silent as to the language of:
The method of claim 6, 
wherein the predictive parameter values and the corresponding predictive product characteristics are generated based on a difference between the first group of the prior parameter values and the corresponding prior product characteristics and the second group of the prior parameter values and the corresponding prior product characteristics.
Nevertheless Saib teaches:
(See Fig. 2 – Fig. 4, para[0006], para[0055], and para[0123]: determining values of a state vector comprising at least a state variable, said state vector representative of a state of differences between the first and the second series of values of the input vector.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier wherein the predictive parameter values and the corresponding predictive product characteristics are generated by the transfer learning process based on the prior parameter values and the corresponding prior product characteristics such as that of Saib. Frazier and Saib are analogous to the instant application, because all of the references are directed to the same field of endeavor. Saib teaches, “The invention alleviates the burden and the computing workload by implementing a single differential model, which allows a process to mimic the other, therefore reducing the calibration and correction effort.” (See para[0005]). One of ordinary skill would have been motivated to modify Frazier, because using the difference between a first and second group of values to generate predictive values would would help to decrease computation workload and reduce calibration and correctio effort, as recognized by Saib.

Regarding claim 9. (Currently Amended) Frazier is silent as to the language of:
The method of claim 1, 

Nevertheless Saib teaches:
wherein the prior parameter values and the corresponding prior product characteristics are simulated data generated based on a reference model (See para[0011], and para[0031]: Advantageously, the first process is a reference process.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier wherein the prior parameter values and the corresponding prior product characteristics are simulated data generated based on a reference model such as that of Saib. Saib teaches, “This is a computer intensive, long and tedious process that is no longer needed when applying the invention with an ideal reference process.” (See para[0130]). One of ordinary skill would have been motivated to modify Frazier, because using data from a reference model would help to computation workload, as recognized by Saib.

Regarding claim 10. (Currently Amended) Frazier teaches:
The method of claim 1, 
wherein the one or more parameter values are selected using a Bayesian optimization process (See Page 2: Bayesian Optimization.).

Regarding Claim 11. (Currently Amended) Frazier teaches:
A method used in making a product (See Page 1, Introduction: Materials design and discovery.), wherein a characteristic of the product (See Page 1, Introduction: measure of quality.) is at least in part determined by values of process control parameters used in making the product (See Page 1, Introduction: design parameters of a material and its properties.), the method including the steps of: 
(a)applying a machine-based learning process to prior result data (See Page 1, Introduction; and Page 2, Bayesian Optimization: Bayesian optimization. we could let x = (x(1),…,x(d) be the temperatures used in some annealing schedule.), the application of the transfer learning process resulting in the generation of predictive data (See Page 2, Bayesian Optimization; and Page 3: Gaussian Process Regression: Build a predictive model for the function f based on observations of previous materials designs. We wish to predict the value of f at a single candidate point x*.); 
(b) selecting one or more parameter values to be used in making or simulating the making of the whole or part of the product based on the generated predictive data (See Page 2, Bayesian Optimization; Page 11, Choosing where to sample; and Page 12: Then use this predictive model to recommend a materials design that would be most valuable to test next. Then recommend sampling at the point with the largest expected improvement.), 
wherein the prior result data includes prior process control parameter values for making the product and one or more prior product characteristics corresponding to the prior process control parameter values (See Page 1, Introduction and Page 3, Gaussian Process regression: Previous experimental results. n, if we wish to predict the value of f at a single candidate point x∗, it is sufficient to consider our unknowns to be the values of f at the previously evaluated points, x1, . . . , xn, and the new point x∗ at which we wish to predict.);
(See Page 1, Introduction; and Page 2, Bayesian Optimization: Synthesize and test the material in physical experiments. Test next.); and 
(d) iterating steps (a) to(c) until the whole or part of the made or simulated product exhibits one or more desired product characteristics (See Page 1, Introduction: This iterative process is repeated until some combination of success and exhaustion is achieved.).
Frazier is silent as to the language of:
(a)applying a machine-based transfer learning process to prior result data, the application of the transfer learning process resulting in the generation of predictive data;
wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics with a second group of the prior process control parameter values and the corresponding prior product characteristics, the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior parameter values and the prior product characteristics; and 
(c) making or simulating the making of the whole or a part of the product by a product manufacturing apparatus using the selected one or more process control parameter values  input to an automatic controller providing an output to control the product manufacturing apparatus.
Nevertheless, Saib teaches:
(a)applying a machine-based transfer learning process to prior result data (See Abstract, Fig. 2, Fig. 3, Fig. 4, para[0005] – para[0006]: implementing a single differential model, which allows a process to mimic the other.), the application of the transfer learning process resulting in the generation of predictive data (See Fig. 2, Fig. 3, Fig. 4, para[0006], para[0031], para[0052], and para[0057]: an output vector comprising at least an output variable, said output vector defining corrections to be applied to at least a feature of a second process for manufacturing a semiconductor integrated circuit. The method of the invention directly generates the corrections to be applied to the geometry of the input layout to produce the target layout.);
wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics (See Fig. 2, Fig. 3, Fig. 4, and para[0006]: a first series of values of an input vector for a first process for manufacturing the same semiconductor integrated circuit at a first plurality of points of a first layout.) with a second group of the prior process control parameter values and the corresponding prior product characteristics (See para[0006]: a second series of values of the at least a component of the input vector for the second process at one of the same first plurality of points on the first layout and a second plurality of points on a second layout; determining values of a state vector comprising at least a state variable, said state vector representative of a state of differences between the first and the second series of values of the input vector.), the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior parameter values and the prior product characteristics (See para[0003] – para[0004] and para[0029]: two processes.).

wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics with a second group of the prior process control parameter values and the corresponding prior product characteristics, the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior parameter values and the prior product characteristics such as that of Saib. Frazier and Saib are analogous to the instant application, because all of the references are directed to the same field of endeavor. Saib teaches, “The invention alleviates the burden and the computing workload by implementing a single differential model, which allows a process to mimic the other, therefore reducing the calibration and correction effort.” (See para[0005]). One of ordinary skill would have been motivated to modify Frazier, because using a transfer learning process would help to decrease computation workload and reduce calibration and correction effort, as recognized by Saib.
Saib is silent as to the language of:
(c) making or simulating the making of the whole or a part of the product by a product manufacturing apparatus using the selected one or more process control parameter values  input to an automatic controller providing an output to control the product manufacturing apparatus.
Nevertheless, Vanli teaches:
(See Page 429: Computations are performed on an Intel Core 2 Due processor.) using the selected one or more process control parameter values  input to an automatic controller providing an output to control the product manufacturing apparatus (See Figure 2; Figure 3; Figure 4; and  Pages 422-423: After each part is produced and process response and inputs are measured the optimal setting of the next experiment is determined by using the closed-form control law (12). The process is simulated for a total of N = 10 parts.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier by simulating the making of the whole or a part of the product by a product manufacturing apparatus using the selected one or more process control parameter values  input to an automatic controller providing an output to control the product manufacturing apparatus such as that of Vanli. Frazier and Vanli are analogous to the instant application, because all of the references are directed to the same field of endeavor. Vanli teaches, “The effectiveness of the approach is illustrated with a simulation example” (See Abstract). One of ordinary skill would have been motivated to modify Frazier, because simulating the making of the product would help to demonstrate the effectiveness of an approach without the cost of experimentation, as recognized by Vanli.

Regarding claim 12. (Currently amended) Frazier teaches:
The method of claim 11, further including: 
(See Figure 1; Figure 4; and Figure 6.).

Regarding claim 13. (Previously presented) Frazier teaches:
The method of claim 11, further including: 
(f) making the whole product using the selected one or more parameter values (See Page 1, Introduction: synthesize and test the material in physical experiments.).

Regarding Claim 20. (Currently amended) Frazier teaches:
A system used in making a product(See Page 1, Introduction: Materials design and discovery.), wherein a characteristic of the product (See Page 1, Introduction: measure of quality.) is at least in part determined by values of parameters used in making the product (See Page 1, Introduction: design parameters of a material and its properties.), the system including: 
at least one computer hardware processor (See Page 16, Software: software packages.) (Examiner note: the method disclosed by Frazier is inherently run on a computer processor.); 
at least one computer-readable storage medium storing program instructions executable by the at least one computer hardware processor (See Page 16, Software: software packages.) to: 
(a) apply a machine-based learning process to prior result data (See Page 1, Introduction; and Page 2, Bayesian Optimization: Bayesian optimization. we could let x = (x(1),…,x(d) be the temperatures used in some annealing schedule.), the application of the (See Page 2, Bayesian Optimization; and Page 3: Gaussian Process Regression: Build a predictive model for the function f based on observations of previous materials designs. We wish to predict the value of f at a single candidate point x*.), 
wherein the prior result data includes prior process control parameter values for making the product and one or more prior product characteristics corresponding to the prior process control parameter values (See Page 1, Introduction and Page 3, Gaussian Process regression: Previous experimental results. n, if we wish to predict the value of f at a single candidate point x∗, it is sufficient to consider our unknowns to be the values of f at the previously evaluated points, x1, . . . , xn, and the new point x∗ at which we wish to predict.);
(b) select one or more parameter values to be used in making the making of the whole or a part of the product based on the generated predictive data (See Page 2, Bayesian Optimization; Page 11, Choosing where to sample; and Page 12: Then use this predictive model to recommend a materials design that would be most valuable to test next. Then recommend sampling at the point with the largest expected improvement.);
(c) output the selected one or more process control parameter values (See Figure 1; Figure 4; and Figure 6.).
Frazier is silent as to the language of:
(a) apply a machine-based transfer learning process to prior result data, the application of the transfer learning process resulting in the generation of predictive data, and 
wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics with a 
(d) a product making apparatus including an automatic controller receiving the selected one or more process control parameter values and providing an output to control the product manufacturing apparatus to make or simulating the making of the whole or a part of the product.
Nevertheless, Saib teaches:
(a) apply a machine-based transfer learning process to prior result data (See Abstract, Fig. 2, Fig. 3, Fig. 4, para[0005] – para[0006]: implementing a single differential model, which allows a process to mimic the other.), the application of the transfer learning process resulting in the generation of predictive data (See Fig. 2, Fig. 3, Fig. 4, para[0006], para[0031], para[0052], and para[0057]: an output vector comprising at least an output variable, said output vector defining corrections to be applied to at least a feature of a second process for manufacturing a semiconductor integrated circuit. The method of the invention directly generates the corrections to be applied to the geometry of the input layout to produce the target layout.), and 
wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics (See Fig. 2, Fig. 3, Fig. 4, and para[0006]: a first series of values of an input vector for a first process for manufacturing the same semiconductor integrated circuit at a first plurality of points of a first layout.) with a second group of the prior process control parameter values and the corresponding prior product characteristics (See para[0006]: a second series of values of the at least a component of the input vector for the second process at one of the same first plurality of points on the first layout and a second plurality of points on a second layout; determining values of a state vector comprising at least a state variable, said state vector representative of a state of differences between the first and the second series of values of the input vector.), the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior parameter values and the prior product characteristics (See para[0003] – para[0004] and para[0029]: two processes.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier with apply a machine-based transfer learning process to prior result data, the application of the transfer learning process resulting in the generation of predictive data, and wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics with a second group of the prior process control parameter values and the corresponding prior product characteristics, the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior parameter values and the prior product characteristics such as that of Saib. Frazier and Saib are analogous to the instant application, because all of the references are directed to the same field of endeavor. Saib teaches, “The invention alleviates the burden and the computing workload by implementing a single differential model, which allows a process to (See para[0005]). One of ordinary skill would have been motivated to modify Frazier, because using a transfer learning process would help to decrease computation workload and reduce calibration and correction effort, as recognized by Saib.
Saib is silent as to the language of:
(d) a product making apparatus including an automatic controller receiving the selected one or more process control parameter values and providing an output to control the product manufacturing apparatus to make or simulating the making of the whole or a part of the product.
Nevertheless, Vanli teaches:
(d) a product making apparatus (See Page 429: Computations are performed on an Intel Core 2 Due processor.) including an automatic controller receiving the selected one or more process control parameter values and providing an output to control the product manufacturing apparatus to make or simulating the making of the whole or a part of the product (See Figure 2; Figure 3; Figure 4; and  Pages 422-423: After each part is produced and process response and inputs are measured the optimal setting of the next experiment is determined by using the closed-form control law (12). The process is simulated for a total of N = 10 parts.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier with a product making apparatus including an automatic controller receiving the selected one or more process control parameter values and providing an output to control the product manufacturing apparatus to make or simulating the making of the whole or a part of (See Abstract). One of ordinary skill would have been motivated to modify Frazier, because simulating the making of the product would help to demonstrate the effectiveness of an approach without the cost of experimentation, as recognized by Vanli.

Regarding claim 22. (Previously presented) Frazier teaches:
The system of claim 20, further including: 
a data storage component (See Page 16, Software: software packages.), storing the prior result data (See Figure 1 and Page 2, Bayesian Optimization: let x = (x(1),…,x(d) be the temperatures used in some annealing schedule.) (Examiner note: the experimental data of Frazier is inherently stored on a data storage component when the method of Frazier is run using a software package.).

Regarding Claim 23. (Currently Amended) Frazier teaches:
A system used in making a product (See Page 1, Introduction: Materials design and discovery.), wherein a characteristic of the product (See Page 1, Introduction: measure of quality.) is at least in part determined by values of parameters used in making the product (See Page 1, Introduction: design parameters of a material and its properties.), the system including: 
at least one computer hardware processor (See Page 16, Software: software packages.) (Examiner note: the method disclosed by Frazier is inherently run on a computer processor.); 
(See Page 16, Software: software packages.) to: 
(a) apply a machine-based learning process to prior result data (See Page 1, Introduction; and Page 2, Bayesian Optimization: Bayesian optimization. we could let x = (x(1),…,x(d) be the temperatures used in some annealing schedule.), the application of the transfer learning process resulting in the generation of predictive data (See Page 2, Bayesian Optimization; and Page 3: Gaussian Process Regression: Build a predictive model for the function f based on observations of previous materials designs. We wish to predict the value of f at a single candidate point x*.), 
wherein the prior result data includes prior process control parameter values for making the product and one or more prior product characteristics corresponding to the prior process control parameter values (See Page 1, Introduction and Page 3, Gaussian Process regression: Previous experimental results. n, if we wish to predict the value of f at a single candidate point x∗, it is sufficient to consider our unknowns to be the values of f at the previously evaluated points, x1, . . . , xn, and the new point x∗ at which we wish to predict.); 
(b) select one or more process control parameter values to be used in making of the product based on the generated predictive data (See Page 2, Bayesian Optimization; Page 11, Choosing where to sample; and Page 12: Then use this predictive model to recommend a materials design that would be most valuable to test next. Then recommend sampling at the point with the largest expected improvement.); 
 
(See Page 1, Introduction: This iterative process is repeated until some combination of success and exhaustion is achieved.);
(f) iterate steps (a)-(e) until the whole or part of the made or simulated product exhibits one or more desired product characteristics (See Page 1, Introduction: This iterative process is repeated until some combination of success and exhaustion is achieved.).
Frazier is silent as to the language of:
a product making apparatus; 
a product testing apparatus;
(a) apply a machine-based transfer learning process to prior result data, the application of the transfer learning process resulting in the generation of predictive data, and
wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics with a second group of the prior process control parameter values and the corresponding prior product characteristics, the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior process control parameter values and the prior product characteristics;
(c) control the product making apparatus with the selected process control parameter values to make or simulate the making of the whole or a part of the product; and
(d) control the product testing apparatus to test one or more product characteristics of the whole or part of the product made or simulated by the product making apparatus.
Nevertheless, Saib teaches:
(See Abstract, Fig. 2, Fig. 3, Fig. 4, para[0005] – para[0006]: implementing a single differential model, which allows a process to mimic the other.), the application of the transfer learning process resulting in the generation of predictive data (See Fig. 2, Fig. 3, Fig. 4, para[0006], para[0031], para[0052], and para[0057]: an output vector comprising at least an output variable, said output vector defining corrections to be applied to at least a feature of a second process for manufacturing a semiconductor integrated circuit. The method of the invention directly generates the corrections to be applied to the geometry of the input layout to produce the target layout.), and
wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics (See Fig. 2, Fig. 3, Fig. 4, and para[0006]: a first series of values of an input vector for a first process for manufacturing the same semiconductor integrated circuit at a first plurality of points of a first layout.) with a second group of the prior process control parameter values and the corresponding prior product characteristics (See para[0006]: a second series of values of the at least a component of the input vector for the second process at one of the same first plurality of points on the first layout and a second plurality of points on a second layout; determining values of a state vector comprising at least a state variable, said state vector representative of a state of differences between the first and the second series of values of the input vector.), the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior process (See para[0003] – para[0004] and para[0029]: two processes.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier with apply a machine-based transfer learning process to prior result data, the application of the transfer learning process resulting in the generation of predictive data, and wherein the transfer learning process includes comparing a first group of the prior process control parameter values and the corresponding prior product characteristics with a second group of the prior process control parameter values and the corresponding prior product characteristics, the second group of the prior process control parameter values and the prior product characteristics being derived under different experimental conditions from the first group of the prior process control parameter values and the prior product characteristics such as that of Saib. Frazier and Saib are analogous to the instant application, because all of the references are directed to the same field of endeavor. Saib teaches, “The invention alleviates the burden and the computing workload by implementing a single differential model, which allows a process to mimic the other, therefore reducing the calibration and correction effort.” (See para[0005]). One of ordinary skill would have been motivated to modify Frazier, because using a transfer learning process would help to decrease computation workload and reduce calibration and correction effort, as recognized by Saib.
Saib is silent as to the language of:
a product making apparatus; 
a product testing apparatus;

(d) control the product testing apparatus to test one or more product characteristics of the whole or part of the product made or simulated by the product making apparatus.
Nevertheless, Vanli teaches:
a product making apparatus (See Page 429: Computations are performed on an Intel Core 2 Due processor.); 
a product testing apparatus (See Page 429: Computations are performed on an Intel Core 2 Due processor.);
(c) control the product making apparatus with the selected process control parameter values to make or simulate the making of the whole or a part of the product (See Figure 2; Figure 3; Figure 4; and  Pages 422-423: After each part is produced and process response and inputs are measured the optimal setting of the next experiment is determined by using the closed-form control law (12). The process is simulated for a total of N = 10 parts.); and
(d) control the product testing apparatus to test one or more product characteristics of the whole or part of the product made or simulated by the product making apparatus (See Figure 2; Figure 3; Figure 4; and  Pages 422-423: After each part is produced and process response and inputs are measured the optimal setting of the next experiment is determined by using the closed-form control law (12)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier by a product making apparatus; a product testing apparatus; (c) control the product making apparatus with the selected process control parameter values to make or (See Abstract). One of ordinary skill would have been motivated to modify Frazier, because simulating the making of the product would help to demonstrate the effectiveness of an approach without the cost of experimentation, as recognized by Vanli.

Regarding claim 24. (Currently Amended) Frazier teaches:
The system of claim 23, 
wherein the stored program instructions are further executed by the at least one computer hardware processor to: 
(g) output the one or more parameter values (See Figure 1; Figure 4; and Figure 6.) that, when used in the making of the whole or a part of the product, result in the making of the whole or part of the product exhibiting the one or more desired product characteristics (See Figure 1; Figure 4; Figure 6; and Page 11-12, Expected Improvement: best value observed will be f*n+1= max(f(x); fn*).).

Regarding claim 25. (Previously Presented) Frazier teaches:
The system of claim 23, further including: 
(See Page 16, Software: software packages.), storing the prior result data (See Figure 1 and Page 2, Bayesian Optimization: let x = (x(1),…,x(d) be the temperatures used in some annealing schedule.) (Examiner note: the experimental data of Frazier is inherently stored on a data storage component when the method of Frazier is run using a software package.).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al. (Frazier, Peter I., and Jialei Wang. "Bayesian optimization for materials design." Information science for materials discovery and design. Springer, Cham, 2016. 45-75.) in view of Saib et al. (US 20170075225 A1) and Vanli et al. (Vanli, O. Arda, Chuck Zhang, and Ben Wang. "An adaptive Bayesian method for semiconductor manufacturing process control with small experimental data sets." IEEE transactions on semiconductor manufacturing 24.3 (2011): 418-431.) as applied to claim 7 above, and further in view of Shi et al. (Shi, Xiaoxiao, et al. "Transfer learning on heterogenous feature spaces via spectral transformation." 2010 IEEE international conference on data mining. IEEE, 2010.).

Regarding claim 8. Frazier is silent as to the language of:
The method of claim 7, 
wherein the difference is estimated using: a Gaussian process model, a Bayesian Neural Network, or a Bayesian non-linear regression model.
Nevertheless Shi teaches:
(See Abstract: Bayesian-based approach is applied to model the relationship between different output spaces.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frazier wherein the difference is estimated using: a Bayesian non-linear regression model such as that of Shi. Frazier and Shi are analogous to the instant application, because all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Frazier, because using a Bayesian method to estimate a difference between a first and second group of values during transfer learning was well known in the art at the time of filing and combining the elements would not have resulted in a change in their respective functions, as recognized by Shi.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Applicant argues that: However, Shi relates to providing a method for using accessible labelled data sets associated with particular (i) feature spaces, (ii) data distributions, and (iii) output spaces for predicting a target task with a different feature space, data distribution and/or output space.
Applicant’s arguments with respect to claim(s) 1, 11, 20, and 23 have been considered but are moot because the new ground of rejection does not rely on any 
Applicant argues that: In addition, Shi fails to disclose or suggest that first and second groups of prior parameter values with corresponding prior product characteristics are derived under different experimental conditions.
Applicant’s arguments with respect to claim(s) 1, 11, 20, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that: As discussed above, Shi solves a different problem (relating to transfer learning based on source data with feature spaces, data distributions and output spaces that differ to the target task) and does not relate to refining process control parameters for making products as now recited by the amended claims.
Applicant’s arguments with respect to claim(s) 1, 11, 20, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARTER W FERRELL/             Examiner, Art Unit 2863        

/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863